0/16DETAILED ACTION
Notice to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 9/24/21.  Claims 1-20 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear to the examiner what is being learned in the phrase:  “wherein the one or more preventative items are learned, based on the health condition of the user and the environmental conditions, by a machine learning model...”  More specifically, it is unclear how the preventive items are recommended (i.e. “indicating on or more preventive items for the user to attend the one or more events…”) and also learned based upon the health condition of the user and environmental condition.  The machine 

Moreover, claims 1,7-8, and 14-15 recite the limitation  “the one or more preventative items".  There is insufficient antecedent basis for this limitation in the claim.  Claims 1, 8, and 15 do not previously recite “preventative items,” and this term does not appear in the specification. Examiner respectfully requests that consistent terminology be used throughout the claim language.
Claims 2-7, 9-14, and 16-20 inherit the deficiencies of their respective independent claims, and are therefore also rejected.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e, a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
35 USC 101 enumerates four categories of subject matter that Congress deemed to be appropriate subject matter for a patent: processes, machines, manufactures and compositions of matter. As explained by the courts, these “four categories together describe the exclusive reach of patentable subject matter. If a claim covers material not found in any of the four statutory categories, that claim falls outside the plainly In re Nuijten, 500 F.3d 1346, 1354, 84 USPQ2d 1495, 1500 (Fed. Cir. 2007).  Step 1 of the eligibility analysis asks: Is the claim to a process, machine, manufacture or composition of matter?  Applicant’s claims fall within at least one of the four categories of patent eligible subject matter because claims 1-7 are drawn to a method, and claims 8-14 are drawn to a system.  Claims 15-20 are drawn to a computer program product comprising storage medium (i.e. article of manufacture) recite a computer program product.  It should be noted that claims 15-20 have been interpreted as excluding signals or waves in view of par. 66 of the applicant’s disclosure, which sets forth: “A computer readable storage medium, as used herein, is not to be construed as being transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.) 
As per applicant’s disclosure the of claims 15-20 are interpreted as “non-transitory computer readable storage medium,” which excludes: ”transitory signals per se, such as radio waves or other freely propagating electromagnetic waves, electromagnetic waves propagating through a waveguide or other transmission media (e.g., light pulses passing through a fiber-optic cable), or electrical signals transmitted through a wire.” (par. 71)
Determining that a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101 (i.e., process, machine, manufacture, or composition of matter) in Step 1 does not complete the eligibility analysis.  Claims Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l,134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. at 77-78, 101 USPQ2d at 1967-68).  
The United States Patent and Trademark Office (USPTO) has prepared revised guidance (2019 Revised Patent Subject Matter Eligibility Guidance) for use by USPTO personnel in evaluating subject matter eligibility. The 2019 Revised Patent Subject Matter Eligibility Guidance revises the procedures for determining whether a patent claim or patent application claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the USPTO’s Subject Matter Eligibility Guidance in two ways. First, the 2019 Revised Patent Subject Matter Eligibility Guidance explains that abstract ideas can be grouped as, e.g., mathematical concepts, certain methods of organizing human activity, and mental processes. Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not ‘‘directed to’’ the judicial exception if the judicial exception is integrated into a practical application of the judicial exception. A claim that recites a judicial exception, but is not integrated into a practical application, is directed to the judicial exception under Step 2A and must then be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.
Diehr set forth a mathematical equation in the repetitively calculating step, while the claims in Mayo set forth laws of nature in the wherein clause, meaning that the claims in those cases contained discrete claim language that was identifiable as a judicial exception. The claims in Alice Corp., however, described the concept of intermediated settlement without ever explicitly using the words “intermediated” or “settlement.”  A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception.  
In the instant case, claims 1-20 recite(s) recite mental steps and a method, system, and instruction for performing for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human 
Claims 1, 8, and 15 recite:
analyzing, … health information of a user to determine a health condition affected by environmental conditions; 
obtaining, … one or more events for the user based on personal information; 
determining..., the environmental conditions for one or more event locations; and 
indicating …one or more preventive items for the user to attend the one or more events in order for the health condition to tolerate the environmental conditions of the one or more event locations 
  This judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e). 
While abstract ideas, natural phenomena, and laws of nature are not eligible for patenting by themselves, claims that integrate these exceptions into an inventive concept are thereby transformed into patent-eligible inventions. Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 134 S. Ct. 2347, 2354, 110 USPQ2d 1976, 1981 (2014) (citing Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 71-72, 101 USPQ2d 1961, Alice/Mayo test is often referred to as a search for an inventive concept. Id.  An “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself. Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).  Although the courts often evaluate considerations such as the conventionality of an additional element in the eligibility analysis, the search for an inventive concept should not be confused with a novelty or non-obviousness determination. See Mayo, 566 U.S. at 91, 101 USPQ2d at 1973 (rejecting “the Government’s invitation to substitute Sections 102, 103, and 112 inquiries for the better established inquiry under Section 101”). As made clear by the courts, the “‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the Section 101 categories of possibly patentable subject matter.” Intellectual Ventures I v. Symantec Corp.,838 F.3d 1307, 1315, 120 USPQ2d 1353, 1358 (Fed. Cir. 2016) (quoting Diamond v. Diehr, 450 U.S. at 188–89, 209 USPQ at 9).  
As described in MPEP 2106, subsection III, Step 2B of the Office’s eligibility analysis is the second part of the Alice/Mayo test, i.e., the Supreme Court’s “framework for distinguishing patents that claim laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible applications of those concepts.” Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. _, 134 S. Ct. 2347, 2355, 110 USPQ2d 1976, 1981 (2014) (citing Mayo, 566 U.S. 66, 101 USPQ2d 1961 (2012)).  Step 2B asks: Does the claim recite additional elements that amount to significantly more than the judicial 
Claims 1 and 8 recite additional limitation(s), including “via a computer processor.”   As recited, the computer processor is performing generic functions well-understood, routine and conventional activities that amount to no more than implementing the abstract idea with a computerized system. 
Claims  1, 8 and 15 further recite “wherein the one or more preventative items are learned, based on the health condition of the user and the environmental conditions, by a machine learning model, and wherein the machine learning model is updated based on an outcome of the user.”  However, the current claim language does not expressly or actively recite the training and machine learning steps are performed as a part of the recited method or as a function of the claimed system.  Moreover, the amended claim language does not recite the steps or algorithm by which “one or more preventative items are learned, based on the health condition of the user and the environmental conditions,” and “the machine learning model is updated based on an outcome of the user.”  The amended language does not recite significantly more than the abstract idea., and as recited the additional features are routine and conventional  As such the amended claim language does not render the claims patent eligible.  
To support the finding of the identified features being generic and conventional, the generic nature of the computer system used to carryout steps of the recited method is underscored by the system description in the instant application, which discloses: “[u]ser device 105 includes a network interface (I/F) 106, at least one processor 107, a display 110, a camera 112, and memory 115. Memory 115 may include application 120. 
Additionally, the specification states ”recommendation module 160 may utilize conventional or other machine learning techniques such as convolutional neural network (CNN) approaches and/or recurrent neural network (RNN) approaches, to learn items to indicate for health conditions.” (par. 34) Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not underlying structure of additional (generic) components.
Furthermore, the courts have recognized the certain computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05 (d) (II)).  
-	Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));
-	 Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims.");
-	Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93;
Because Applicant’s claimed invention recites a judicial exception that is not integrated into a practical application and does not include additional elements that are sufficient to amount to significantly more than the judicial exception itself, the claimed invention is not patent eligible.
Claims 2-7 are dependent from Claim 1 and include(s) all the limitations of claim(s) 1. However, the additional limitations of the claims 2-7 fail to recite significantly more than the abstract idea. Therefore, claim(s) 2-7 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Claims 9-14 are dependent from Claim 8 and include(s) all the limitations of claim(s) 11. However, the additional limitations of the claims 9-14 fail to recite 
Claims 16-20 are dependent from Claim 15 and include(s) all the limitations of claim(s) 11. However, the additional limitations of the claims 16-20 fail to recite significantly more than the abstract idea. Therefore, claim(s) 16-20 are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 3, 5-10, 12-17, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois (US 20170262604 A1) in view of Sudharsan (US 20140358581 A1).
Claim 1. 	Francois teaches a computer-implemented method for managing a health condition based on conditions of an environment, the computer-implemented method comprising: 
analyzing, via a processor, health information of a user to determine a health condition affected by environmental conditions (par. 86-T-plan is established for a user: The timeframe may be a timeframe for the collection of data elements of that type and/or for the performance of health care events whose occurrence would generate data elements of that type. In general, the health data may be of any of various categories of health data, e.g., symptom data, physiological data, behavioral data, environmental data, or health care event data, to name a few. …, a specification for collection and organization of health data relates to a particular condition in that it identifies a particular condition and a set of types of health data elements that are in some way relevant to the status or management of that condition par. 149-patient condition is monitored, and evaluated - health tracking module is designed at least in part for evaluating the status of a patient's health with respect to a condition at a given point in time and/or for evaluating or following the course over time of a condition that afflicts the patient) ; 
 obtaining, via the processor, one or more events for the user based on personal information ( par. 135: health care provider identifies a condition and a set of patient characteristics. A set of one or more appropriate data collection modules is selected by the system based on the condition and the set of patient characteristics; see also par. 138-data collection module)
 determining, via the processor, the environmental conditions for one or more event locations; (par. 242-assessing environmental conditions and their impact on the user’s monitored health: an SST algorithm may use a variety of data in addition to health data obtained from the patient. Such data may include, for example, outdoor environment data, population-based data, geographic data, or any combination of the foregoing. For example, a particular set of symptom data and physiological data in combination with certain environmental conditions may result in recommending a different course of action than would be the case if the environmental conditions were more favorable.) and 
patient may be instructed to avoid or limit outdoor activity during periods of extreme heat or cold or high levels of pollen or pollutants such as ozone or particulates or may be instructed to increase or decrease the indoor temperature or go to a cooler or warmer place)
Claim 1 further recites: “wherein the one or more preventative items are learned, based on the health condition of the user and the environmental conditions, by a machine learning model, and wherein the machine learning model is updated based on an outcome of the user.”
	Francois does not expressly disclose but Sudharsan teaches a system and method wherein the one or more preventative items are learned, based on the health condition of the user and the environmental conditions, by a machine learning model, and wherein the machine learning model is updated based on an outcome of the user. (par. 7-the system receives feedback and modifies interventions and suggestions based upon the feedback: receiving feedback relating to the plan, and revising the plan based on the feedback; the feedback being one or more patient behaviors that occur after the plan; the revised plan including one or more additional interventions selected based on the feedback;  par. 8:  The system uses AI to gather/collecting information including patterns about the user, then identifies interventions for the patient, to prevent a medical/health event from taking place)

Claim 8. 	Francois teaches a computer system for managing a health condition based on conditions of an environment, the computer system comprising: 
one or more computer processors; (par. 132)
one or more computer readable storage media; (par. 132)
program instructions stored on the one or more computer readable storage media for execution by at least one of the one or more computer processors (par. 132, the program instructions comprising instructions to: 
analyze health information of a user to determine a health condition affected by environmental conditions (par. 86-T-plan is established for a user: The timeframe may be a timeframe for the collection of data elements of that type and/or for the performance of health care events whose occurrence would generate data elements of that type. In general, the health data may be of any of various categories of health data, e.g., symptom data, physiological data, behavioral data, environmental data, or health care event data, to name a few. …, a specification for collection and organization of health data relates to a particular condition in that it identifies a particular condition and a set of types of health data elements that are in some way relevant to the status or management of that condition par. 149-patient condition is monitored, and evaluated - health tracking module is designed at least in part for evaluating the status of a patient's health with respect to a condition at a given point in time and/or for evaluating or following the course over time of a condition that afflicts the patient); 
obtain one or more events for the user based on personal information ( par. 135: health care provider identifies a condition and a set of patient characteristics. A set of one or more appropriate data collection modules is selected by the system based on the condition and the set of patient characteristics; see also par. 138-data collection module); 
determine the environmental conditions for one or more event locations (par. 242-assessing environmental conditions and their impact on the user’s monitored health: an SST algorithm may use a variety of data in addition to health data obtained from the patient. Such data may include, for example, outdoor environment data, population-based data, geographic data, or any combination of the foregoing. For example, a particular set of symptom data and physiological data in combination with certain environmental conditions may result in recommending a different course of action than would be the case if the environmental conditions were more favorable.); and 
indicate one or more preventive items for the user to attend the one or more events in order for the health condition to tolerate the environmental conditions of the one or more event locations. (par. 242: suggestion to limit outdoor activity in temperature extremes or to take an anti-influenza viral agent if the incidents of flu are patient may be instructed to avoid or limit outdoor activity during periods of extreme heat or cold or high levels of pollen or pollutants such as ozone or particulates or may be instructed to increase or decrease the indoor temperature or go to a cooler or warmer place)
Claim 8 further recites: “wherein the one or more preventative items are learned, based on the health condition of the user and the environmental conditions, by a machine learning model, and wherein the machine learning model is updated based on an outcome of the user.”
	Francois does not expressly disclose but Sudharsan teaches a system and method wherein the one or more preventative items are learned, based on the health condition of the user and the environmental conditions, by a machine learning model, and wherein the machine learning model is updated based on an outcome of the user. (par. 7-the system receives feedback and modifies interventions and suggestions based upon the feedback: receiving feedback relating to the plan, and revising the plan based on the feedback; the feedback being one or more patient behaviors that occur after the plan; the revised plan including one or more additional interventions selected based on the feedback;  par. 8:  The system uses AI to gather/collecting information including patterns about the user, then identifies interventions for the patient, to prevent a medical/health event from taking place)
	At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method and system of Francois with the teaching of Sudharsan to include an artificial intelligence feature which and suggest and modify interventions a patient/user.  As suggested by Sudharsan, one would have been 

Claim 15	Francois teaches  a computer program product for managing a health condition based on conditions of an environment, the computer program product comprising a computer readable storage medium having program instructions embodied therewith (par. 132), the program instructions executable by a computer to cause the computer to: 
analyze health information of a user to determine a health condition affected by environmental conditions (par. 86-T-plan is established for a user: The timeframe may be a timeframe for the collection of data elements of that type and/or for the performance of health care events whose occurrence would generate data elements of that type. In general, the health data may be of any of various categories of health data, e.g., symptom data, physiological data, behavioral data, environmental data, or health care event data, to name a few. …, a specification for collection and organization of health data relates to a particular condition in that it identifies a particular condition and a set of types of health data elements that are in some way relevant to the status or management of that condition par. 149-patient condition is monitored, and evaluated - health tracking module is designed at least in part for evaluating the status of a patient's health with respect to a condition at a given point in time and/or for evaluating or following the course over time of a condition that afflicts the patient); 
health care provider identifies a condition and a set of patient characteristics. A set of one or more appropriate data collection modules is selected by the system based on the condition and the set of patient characteristics; see also par. 138-data collection module); 
determine the environmental conditions for one or more event locations (par. 242-assessing environmental conditions and their impact on the user’s monitored health: an SST algorithm may use a variety of data in addition to health data obtained from the patient. Such data may include, for example, outdoor environment data, population-based data, geographic data, or any combination of the foregoing. For example, a particular set of symptom data and physiological data in combination with certain environmental conditions may result in recommending a different course of action than would be the case if the environmental conditions were more favorable.); and 
indicate one or more preventive items for the user to attend the one or more events in order for the health condition to tolerate the environmental conditions of the one or more event locations (par. 242: suggestion to limit outdoor activity in temperature extremes or to take an anti-influenza viral agent if the incidents of flu are high at a particular location:    patient may be instructed to avoid or limit outdoor activity during periods of extreme heat or cold or high levels of pollen or pollutants such as ozone or particulates or may be instructed to increase or decrease the indoor temperature or go to a cooler or warmer place).

	Francois does not expressly disclose but Sudharsan teaches a system and method wherein the one or more preventative items are learned, based on the health condition of the user and the environmental conditions, by a machine learning model, and wherein the machine learning model is updated based on an outcome of the user. (par. 7-the system receives feedback and modifies interventions and suggestions based upon the feedback: receiving feedback relating to the plan, and revising the plan based on the feedback; the feedback being one or more patient behaviors that occur after the plan; the revised plan including one or more additional interventions selected based on the feedback;  par. 8:  The system uses AI to gather/collecting information including patterns about the user, then identifies interventions for the patient, to prevent a medical/health event from taking place)
	At the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the method and system of Francois with the teaching of Sudharsan to include an artificial intelligence feature which and suggest and modify interventions a patient/user.  As suggested by Sudharsan, one would have been motivated to include this feature to provide a system and method which has the ability to make analytical inferences from a patient's behavior and/or clinical data, and which can adapt an action plan based on discovering one or more patterns associated with the patient. (par. 4)


Claims 2, 9, 16  Francois teaches the method, system, and computer program product of claims 1, 8, and 15 as explained in their respective rejections,  wherein the health condition includes one or more from a group of high blood pressure, epilepsy, brain issues, and spine issues. (par. 120-conditions include hypertension, diabetes, COPD; par. 122- Conditions include, e.g., neurodegenerative/neurologic conditions such as Alzheimer's disease, Parkinson's disease, epilepsy, multiple sclerosis)

Claims 3, 10, 17 Francois teaches the method, system, and computer program product of claims 1, 8, and 15 as explained in their respective rejections, wherein the environmental conditions of the one or more event locations include one or more from a group of temperature, humidity, population density, and air circulation. (par. 242- suggestion to limit outdoor activity in temperature extremes or to take an anti-influenza viral agent if the incidents of flu are high at a particular location)

Claims 5, 12, 19	Francois teaches the method, system, and computer program product of claims 1, 8, and 15 as explained in their respective rejections, wherein the one or more preventive items include one or more from a group of clothes and medication. (par. 163-advice to take a medication to prevent or stop an allergic reaction: Treatment directions may instruct the patient to perform various actions such as taking a medication or performing some other medical intervention to alleviate the condition, reduce the likelihood that the condition will get worse, or serve as prophylaxis to prevent the development of another condition)

Claims 6, 13, 20	Francois teaches the method, system, and computer program product of claims 1, 8, and 15 as explained in their respective rejections, and further comprising: monitoring user feedback, via the processor, to determine a type of outcome for the health condition based on the indicated one or more items. (feedback may be immediate or longterm: par. 173-physician checks in with patient in Fig. 3b-c to assess patient condition, symptoms, and improvement or decline;  par. 361-patient engagement and feedback: A patient engagement program may, for example, aim to have the patient maintain healthy habits or improve habits based on feedback from monitoring modules and/or based on information in educational modules)

Claims 7, 14	Francois teaches the method, system, and computer program product of claims 1, and 8 as explained in their respective rejections, and , further comprising: learning, via the processor, the one or more items to indicate for health conditions of different users to optimize an outcome. (par. 425: database may be structured in a way that facilitates the ability to perform medically related research, such as to collect information regarding outcomes or side effects associated with various treatments, medications, or combinations thereof;  par. 428- system or database described herein may provide the medical research community with access to data that will permit the development of new insights into diseases and patient populations)
Claims 4, 11, and 18   is/are rejected under 35 U.S.C. 103 as being unpatentable over Francois (US 20170262604 A1), and Sudharsan(US 20140358581 A1) as applied to claims 1, 8, and 15, and in further view of Thomas (US 20150044651 A1)
Claims 4, 11, and 18 	Francois and Sudharsan in combination teach the method, system, and computer program product of claims 1, 8, and 15 as explained in their respective rejections.  Francois does not expressly disclose but Thomas wherein the one or more events include a plurality of events that occur at different locations, and the environmental conditions include difference in temperatures encountered when traveling between the different locations. (par. 43-acclimation recommendations for travelling between Chicago and Phoenix:  a home residence in Chicago, Ill. is traveling to Phoenix, Ariz., the rules engine 203 will compare average temperatures, humidity, UV index, etc. between the two locations and transmit an acclimation recommendation such as "Make sure to drink lots of fluids. It's hot and dry out there!". A client device 101 may then display that acclimation recommendation as text or by other visual or audible means.)	
	At the time of the time of the applicant’s invention, it would have been obvious to one of ordinary skill in the art to modify the system and method of Francois with the teaching of Thomas to include acclimation recommendations for travelers, with the motivation of providing self-care and acclimation recommendations to chronically ill individuals who have more challenges to adaptation because the range of environmental supports are lacking (par. 7-8)
Response to Arguments
Applicant's arguments filed 9/24/21 have been fully considered but they are not persuasive. 
(A)	Applicant argues that the claims are patent eligible, particularly with the amended language.
	In response, the applicant’s claims recite mental steps and a method, system, and instruction for performing for certain methods of organizing human activities, which is subject matter that falls within the enumerated groupings of abstract ideas described in the 2019 Revised Patent Subject Matter Eligibility Guidance.    Certain methods of organizing human activities includes fundamental economic practices, like insurance; commercial interactions (i.e. legal obligations, marketing or sales activities or behaviors, and business relations).   Organizing human activity also encompasses managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions.)
Applicant’s amendments are noted, but do not render the claims patent eligible under 35 USC 101. As explained in the rejection, claims  1, 8 and 15 further recite “wherein the one or more preventative items are learned, based on the health condition of the user and the environmental conditions, by a machine learning model, and wherein the machine learning model is updated based on an outcome of the user.”  However, the current claim language does not expressly or actively recite the training and machine learning steps are performed as a part of the recited method or as a function of the claimed system.  Moreover, the amended claim language does not recite the steps or algorithm by which “one or more preventative items are learned, based on 
 (B)	Applicant argues that the claims integrate the abstract idea into a practical application. 
	In response, the recited judicial exception is not integrated into a practical application because the claim language does not recite any improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05(a)); applying the judicial exception with, or by use of, a particular machine (see MPEP 2106.05(b)); effecting a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05(c)); or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment see MPEP 2106.05(e).
As noted in the rejection, the specification states ”recommendation module 160 may utilize conventional or other machine learning techniques such as convolutional neural network (CNN) approaches and/or recurrent neural network (RNN) approaches, to learn items to indicate for health conditions.” (par. 34) Such language underscores that the applicant's perceived invention/ novelty focuses on the computerized implementation of the abstract idea, not underlying structure of additional (generic) components.
(C)  Applicant argues that the prior art does not teach the amended features.  
	In response, the examiner has provided new ground of rejection to address the newly added limitations.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel L Porter whose telephone number is (571)272-6775. The examiner can normally be reached M-F, 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RACHEL L. PORTER
Primary Examiner
Art Unit 3626



/Rachel L. Porter/Primary Examiner, Art Unit 3626